Third District Court of Appeal
                               State of Florida

                          Opinion filed May 18, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1659
                        Lower Tribunal No. 20-4265
                           ________________


                              City of Miami,
                                  Appellant,

                                     vs.

                             Ricardo Realin,
                                  Appellee.



     An appeal from a non-final order from the Circuit Court for Miami-Dade
County, Vivianne del Rio, Judge.

     Hamilton, Miller & Birthisel, LLP, Michael J. Dono, and Jonathan H.
Dunleavy, for appellant.

     Wasson & Associates, Chartered, Annabel C. Majewski, The Hevia
Law Firm, and Anthony C. Hevia, for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and MILLER, JJ.

     PER CURIAM.
Affirmed.